Case 1:21-cv-00138-RP Document 43-11 Filed 08/02/21 Page 1 of 4




                  Exhibit 11
7/10/2021          Case 1:21-cv-00138-RP Document    43-11
                                            Tim Brown, Author at Filed
                                                                 Orange 08/02/21
                                                                        Matter   Page 2 of 4

                                   (/)


About Us (/) > Tim Brown




            Connect:
            
            (https://twitter.com/tgbrown)
            Tim Brown
            Vice President of Security, SolarWinds

            Tim Brown is at the front line of the most
            vexing challenge facing organizations today:
            IT security. Tim is currently the VP of security
            for SolarWinds with responsibility spanning
            internal IT security, product security, and
            security strategy. As a former Dell Fellow,
            CTO, chief product officer, chief architect,
            distinguished engineer, and director of
            security strategy, Tim deeply understands the
            challenges and aspirations of the person
            responsible for driving digital innovation and
            change. Tim has over 20 years of experience
            developing and implementing security
            technology, including identity and access
              management, vulnerability assessment,
                      i           li          h
https://orangematter.solarwinds.com/author/tim-brown/ h                                        1/10
7/10/2021            Case 1:21-cv-00138-RP Document           43-11
                                                     Tim Brown, Author at Filed
                                                                          Orange 08/02/21
                                                                                 Matter   Page 3 of 4
             security compliance, threat research,
             vulnerability management, encryption,
             managed security services, and cloud
             security. Nationally, his trusted advisor status
             has taken him from meeting with members of
             Congress and the Senate to the Situation
             Room in the White House. He has been on the
             board of the Open Identity Exchange and a
             member of the Trans Global Secure
             Collaboration Program, driving advancements
             in identity frameworks and working with the
             U.S. government on security initiatives. He is
             a member of the advisory board for Clemson
             University and holds 18 issued patents on
             security-related topics. Tim has presented on
             security before a wide number of audiences
             at a range of events including but not limited

             to: RSA, Annual Symposium on Information
             Assurance, Cloud Security Alliance, DISA
             Conference, DSG Security, Dell World,
             Dreamforce, ISACA, Intech Forums, Lloyds of
             London, IoTSSA, National Association of
             State Technology Directors, The Open Group,
             and before the U.S. Congress and the White
             House. Nationally, his trusted advisor status
             has taken him from meeting with members of
             Congress and the Senate to the Situation
             Room in the White House. He has been on the
             board of the Open Identity Exchange and a
             member of the Trans Global Secure
             Collaboration Program, driving advancements
             in identity frameworks and working with the
             U.S. government on security initiatives. He is
             a member of the advisory board for Clemson
             University and holds 18 issued patents on
             security-related topics. Tim has presented on
             security before a wide number of audiences
             at a range of events including but not limited
             to: RSA, Annual Symposium on Information
             Assurance, Cloud Security Alliance, DISA
https://orangematter.solarwinds.com/author/tim-brown/                                                   2/10
7/10/2021           Case 1:21-cv-00138-RP Document          43-11
                                                   Tim Brown, Author at Filed
                                                                        Orange 08/02/21
                                                                               Matter   Page 4 of 4
             Conference, DSG Security, Dell World,
             Dreamforce, ISACA, Intech Forums, Lloyds of
             London, IoTSSA, National Association of
             State Technology Directors, The Open Group,
             and before the U.S. Congress and the White
             House.

             Read More




   Posts Featuring Tim Brown
                                                                             Search text                             


                                                                          TWEETS

                                                                                                           26 mins ago

                                                                          SolarWinds
                                                                          @solarwinds (https://twitter.com/solarwinds)

                                                                          A monthly podcast where the brightest
   (https://orangematter.solarwinds.com/2021/06/29/secure-                SolarWinds minds and IT industry
   by-design-the-ciso-perspective-solarwinds-techpod-044/)                influencers come together to share stories,…
   Secure by Design | The CISO Perspective —                              t.co/tdDyB4hbvR (https://t.co/tdDyB4hbvR)
   SolarWinds TechPod 044                                                     https://twitter.com/intent/tweet?( 
   (https://orangematter.solarwinds.com/2021/06/29/secure-                    )in_reply_to=1413577953666113539
   by-design-the-ciso-perspective-solarwinds-techpod-044/)                https://twitter.com/intent/retweet?( 0 
   June 29, 2021 | Podcast                                                       )tweet_id=1413577953666113539
   (https://orangematter.solarwinds.com/category/podcast/)                     https://twitter.com/intent/like?( 1 
                                                                                 )tweet_id=1413577953666113539
   CDW Technology Vice President and Chief
   Information Security Officer Ruben Chacon,
                                                                                                            5 hours ago
   SolarWinds® CISO and VP, Security Tim Brown, and
   SolarWinds Head Geek™ Thomas LaRock talk about                         SolarWinds
   what CISO need to know to face…                                        @solarwinds (https://twitter.com/solarwinds)

                                                                          After a year of working remotely, what are
   Author: SolarWinds
                                                                          the key takeaways to learn from moving
   (https://orangematter.solarwinds.com/author/solarwinds/)
                                                                          forward? t.co/ojVgZVfXsZ
                                                                          (https://t.co/ojVgZVfXsZ)
                                                                              https://twitter.com/intent/tweet?( 
                                                                              )in_reply_to=1413504214353907716
                                                                          https://twitter.com/intent/retweet?( 2 
                                                                                 )tweet_id=1413504214353907716
                                                                               https://twitter.com/intent/like?( 3 
                                                                                 )tweet_id=1413504214353907716
https://orangematter.solarwinds.com/author/tim-brown/                                                                    3/10
